DETAIL ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 09/21/2021.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(a) 	Please amend claim 1, line 9, as follows: “the plurality of loads, to reduced voltage of v-(v/n) x m, where m<n, and v is the output”.
(b) 	Please, amend claim 10, line 12, as follows: “turned on, the adjustment circuit decreasing the output voltage to v-(v/n) x m, where v is a”.
Allowable Subject Matter
4. 	Claims 1-13, 16-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16, Yonezawa (US Pat 9960695) teaches (Fig. 1-12) a power supply device (Fig. 3, 9 or 11) comprising: 
a power supply circuit (Fig. 3, 9-12; any one of power supply 101, 102, 103 for respective Fig. 3, 9 and 11) configured to generate a direct current output voltage (Fig. 3-11; any one of Vout of respective Fig. 3, 9 and 11) across both ends a load (Fig. 3-11; load 122);
a detection circuit (Fig. 3-11; anyone of load/output voltage detectors ‘Fig. 3- 40, 20, 30’, ‘Fig. 9-42,22, 32’ or ‘Fig. 11-42, 41, CPU 114’) configured to detect an anomaly of a load voltage (abnormal decrease in Vout) applied to the load (Fig. 3-11; load 122); and
an adjustment circuit (Fig. 3-11; anyone of estimator and abnormal determining units combined operation ‘Fig. 3-70, 80, 90’, ‘Fig. 9- 70, 80, 92’ or ‘Fig. 11- CPU 114’) configured to decrease the output voltage (Fig. 3-11; Vout is being decreased when an abnormality is detected; ‘Fig. 3, see col. 3 L27-col. 6 L46’, ‘Fig. 9, see col. 12 L8-col. 13 L4’ or ‘Fig. 11, see col. 13 L7-col. 14 L57’), in accordance with an abnormality of the load (Fig. 3-11; load 122) where the anomaly is detected (i.e. when abnormality is detected load voltage Vout is decreased; ‘Fig. 3, see col. 3 L27-col. 6 L46’, ‘Fig. 9, see col. 12 L8-col. 13 L4’ or ‘Fig. 11, see col. 13 L7-col. 14 L57’) of the load (Fig. 3-11; load 122), to a reduced voltage (‘Fig. 3-col. 5 L20-col. 6 L46’, ‘Fig. 9, see col. 12 L46-62’ or ‘Fig. 11, see col. 125-57’), where the output voltage in a state where the anomaly is not detected (i.e. normal regulated Vout that goes to load 122, which does not need to be adjusted).
However, Hara (US Pub 2005/0268164) teaches (Fig. 1-3, Para 45, 48, 56, 58, 60-62) the use of a plurality of loads serially coupled loads (La1-Lan), the loads numbering n, where n is a first natural number; adjusting the output voltage (2, 5, abstract) in accordance with a number of abnormal loads (LA1-LAn) where the anomaly is detected among the plurality of loads.
However, Yonezawa and Hara fail to teach the “an adjustment circuit configured to decrease the output voltage, in accordance with a second natural number m of at least one abnormal load where the anomaly is detected among the plurality of loads, to reduced voltage of v-(v/n) x m, where m <n, and v is the output voltage in a state where the anomaly is not detected” for claim 1, “an adjustment circuit configured to decrease the output voltage, in accordance with a second natural number m of at least one abnormal load where the anomaly is detected among the plurality of loads, to reduced voltage of v-(v/n) x m, where v is the output voltage in a state where the anomaly is not detected and m<n” for claim 16.
Claims ‘2-9, 12’ and ‘17’ are depending from claims 1, 16, respectively.
Regarding claim10, Yonezawa (US Pat 9960695) teaches (Fig. 1-12) a power supply device (Fig. 3, 9 or 11) comprising: a power supply circuit (Fig. 3, 9-12; any one of power supply 101, 102, 103 for respective Fig. 3, 9 and 11) configured to generate a direct current output voltage (Fig. 3-11; any one of Vout of respective Fig. 3, 9 and 11) to be applied across both ends a load (Fig. 3-11; load 122);
a detection circuit (Fig. 3-11; anyone of load/output voltage detectors ‘Fig. 3- 40, 20, 30’, ‘Fig. 9-42,22, 32’ or ‘Fig. 11-42, 41, CPU 114’) to detect an anomaly of a load voltage (abnormal decrease in Vout) applied to the load (Fig. 3-11; load 122) where an abnormal increase of the load voltage is detected voltage (Fig. 3-11; ; and
an adjustment circuit (Fig. 3-11; anyone of estimator and abnormal determining units combined operation ‘Fig. 3-70, 80, 90’, ‘Fig. 9- 70, 80, 92’ or ‘Fig. 11- CPU 114’) configured to decrease the output voltage (Fig. 3-11; Vout is being decreased when an abnormality is detected; ‘Fig. 3, see col. 3 L27-col. 6 L46’, ‘Fig. 9, see col. 12 L8-col. 13 L4’ or ‘Fig. 11, see col. 13 L7-col. 14 L57’), in accordance with an abnormality of the load (Fig. 3-11; load 122) where the anomaly is detected (i.e. when abnormality is detected load voltage Vout is decreased; ‘Fig. 3, see col. 3 L27-col. 6 L46’, ‘Fig. 9, see col. 12 L8-col. 13 L4’ or ‘Fig. 11, see col. 13 L7-col. 14 L57’) of the load (Fig. 3-11; load 122), to a reduced voltage (‘Fig. 3-col. 5 L20-col. 6 L46’, ‘Fig. 9, see col. 12 L46-62’ or ‘Fig. 11, see col. 125-57’), where the output voltage in a state where the anomaly is not detected (i.e. normal regulated Vout that goes to load 122, which does not need to be adjusted).
However, Hara (US Pub 2005/0268164) teaches (Fig. 1-3, Para 45, 48, 56, 58, 60-62) the use of a plurality of loads serially coupled loads (La1-Lan), the loads numbering n, larger than one; adjusting the output voltage (2, 5, abstract) in accordance with a number of abnormal loads (LA1-LAn) where the anomaly is detected among the plurality of loads.
However, Ohno teaches (Fig. 4-5, 1; para 29-31 and 5-6) a switch circuit (Fig. 5 shows an old and established use of a single SMPS unit having current balancing circuit 56 having a switch SW1; wherein Fig. 4 shows multiple n units of SMPS, where each units are anticipated to have their own CB terminal, and therefore it is anticipated to have some sort of current balancing control like 56 withSW1 (Fig. 1). Hence, having plurality of SW1 could easily be connected in parallel to sense the load, when using ‘n units of SMPS’) each coupled in parallel to a load (Fig. 4-5, 1; load), including switches respectively coupled in parallel to load, the switch circuit turning on a switch coupled in parallel to an abnormal load among the loads (Fig. 4-5, 1; load  wherein the adjustment circuit (5-6) turns on a switch (SW1) of the plurality of switches (SW1 when used in ‘n units of SMPS) coupled in parallel to the abnormal load (load)).
However, Yonezawa, Hara and Ohno fail to teach “the switch circuit turning on a switch coupled in parallel to an abnormal load among the loads, where an abnormal increase of the load voltage is detected; and an adjustment circuit configured to adjust the output voltage, when an abnormal decrease of the load voltage of the abnormal load 
Claims 11, 13 are depending from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-Th 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        10/06/2021




	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839